IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 392 WAL 2015
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
RONALD CALLOWAY,                          :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 26th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.